Title: Samuel H. Smith to Thomas Jefferson, 29 August 1813
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir Sidney, Aug. 29. 1813.
           Your favors of the 15th & 23d Inst. afford me unfeigned satisfaction from that natural feeling of the human heart that is always gratified at living in the recollection & esteem of those we respect, & by the opportunity they furnish of reciprocating with earnestness the liveliest wishes for your fell felicity. The world will have it, particularly that portion of it who see things thro’ the jaundised medium of disappointed ambition, that you are still our political Palinurus, participating in all the cares & anxieties of govt. It is in vain that I laugh at their folly, and tell them that you have formed too true an estimate of happiness to suffer the calm delights of retirement to be disturbed by public cares not called for by a sense of duty; judging of others by themselves, they adhere to their conviction that you have only fled from the pagentry of power, to enjoy the more securely the substance. They have never  realised, they are incapable of realising the proud satisfaction & happy light-heartedness with wch a sound & pure mind, after having done its duty, flies from public honors. They feel not that the only legitimate ambition of a correct mind is in the evening of life to command that independence wch leisure alone can confer.
          Proceeding from great to little things I can assure you with perfect truth, that I enter on the office assigned me by the partiality of the President, with no flushed expectations of happiness. Had personal considerations altogether guided my decision I should not have accepted it. when in town I have always sighed for the
			 country; and settled in the country I have been happy & contented; and it has greatly added to my happiness that
			 Mrs S. concurred with me in all these sentiments. Here we were anchored, as we
			 believed, for life, looking for nothing else, contented with a moderate independence.
          Mr Dougherty had spoken to me before I received Your favor. I felt then a strong desire to serve him, wch has been greatly strengthened by Your interposition. But, as I told him then, the field of my authority does not, I fear, offer any place for wch he is Qualified that is worthy his acceptance. For clerical duties he does not seem fitted; the Messenger had been previously fixed; & there only remain one or two hands to be employed
			 in the stamping with little higher compensation that than that of common mechanical labor. Under these circumstances I can only say that the subject shall not be lost sight of, & that if any thing offers by wch he can be served I will embrace the occasion with much pleasure.
          With regard to Your subn to the Nat. Intel. the whole concern was long since transferred to Mr Gales, whom I will desire to forward Your account. While the establishment was under my direction, Your punctiality
			 always kept pace with the assigned periods of payment.
          There remains untouched the great topic of a Navy. In principle we concur. It is only in the application of that principle we differ, if indeed we differ at all.
			 The true original policy of this nation was the vigorous
			 cultivation
			 of its
			 internal resources, connected with an inflexible purpose to forbear, at least until they were expanded, from any attempt to protect commerce by forcible means. To this end our course should have
			 been
			 firm, consistent, undeviating. Roads, canals & fortifications should have been boldly urged, & a militia, fully competent to defence, been organised; and war, in defence of our rights on
			 the
			 ocean, should not have been gone into. This was the original ground of our political friends. It was the true ground. It should have been maintained. To maintain it, the
			 Embargo was resorted to;
			 & so great was then the stake, I think now, as I thought then, that measure ought to have been enforced, if necessary, even by the bayonet. Unfortunately it was abandoned, & we all know the consequences.
			 We
			 are involved in war with England. If this war deprived us
			 merely of our foreg foreign trade, we might, perhaps, find an indemnity in the rapid growth of manufactures, wch now annually exceed 240 millions of dollars. But it does more. It blockades our ports & harbours; it destroys the utility of our rivers, converting them into the facilitating instruments of aggression; it stops the great
			 arterial circulation; industry & enterprise become its victims. Even the great internal interests demand that the enemy should be driven from our bays, rivers, harbors & coasts. For this
			 a
			 strong naval force is essential, sufficiently strong to retort upon the enemy at a distance from our shores the injuries inflicted upon us.  For I need not remind you, that to render a war short-lived, offensive measures are the most decisive. But there is no end to this topic.
          Mrs S. begs me, with mine, to tender you and Your family, her most affectionate remembrances. It would, indeed, afford us heart-felt pleasure once more to breathe Your mountain air & mingle in Your domestic circle. Should an occasion offer, we shall seize it with delight.
          I am, with the greatest respect and esteemSa. H. Smith
        